DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 – 12 are pending.  Claims 1, 2, 5, 11, and 12 were amended.

Drawings
The drawings were received on 22 June 2022.  These drawings are acceptable.

	Specification
Amendments to the specification were received on 22 June 2022.  These amendments are acceptable.

Claim Objections
Claim 5 is objected to because of the following informalities: the claim has a status marked as “Previously Presented”, but contains amended text.  Therefore, the status should be marked as “Currently Amended”.
Claim 10 is objected to because of the following informalities: the claim contains limitations that are similar to claims 5, 11, and 12 as filed, but has not been amended in the same manner as claims 5, 11, and 12.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites:
A method for estimating a state of charge of a battery, the method comprising: 
		providing a battery model specific to the battery, the battery model providing a section-wise defined correlation of terminal voltage values depending on state of charge values, wherein a curve of the section-wise defined correlation is strictly monotonic decreasing in a number of sections and strictly monotonic increasing in another section, and wherein each of sections of the battery model delimits a monotonic dependence of the correlation from others of the sections; 
	measuring a terminal voltage value of the battery; 
		identifying one of the sections of the battery model based on at least one operational condition of the battery; 
		retrieving, within the identified one section of the battery model, a state of charge value correlating to the measured terminal voltage; and 
returning the retrieved state of charge value as an estimated state of charge of the battery.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
The limitation of “a section-wise defined correlation of terminal voltage values depending on state of charge values”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts.  The element amounts to a mathematical process of correlation, which in the context of the claims amounts to determining a second number given a first number.  The limitation of “identifying one of the sections”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts.  The element amounts to a determination of which of several solution spaces are used to perform the mathematical mapping from a measured variable to a result variable.  The limitation of “retrieving, within the identified one section of the battery model, a state of charge value”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts.  The element amounts to a mathematical process of determining a second number given a first number.  The limitation of “returning the retrieved state of charge value” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts.  The element amounts to a provision of the output of the mathematical calculations performed in the abstract idea.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the elements of “a battery” and “measuring a terminal voltage value of the battery”.  The battery is recited at a high level of abstraction generality, and lacks specific narrowing details about the type of the battery or any special technical feature of the battery.  The measuring of terminal voltage is interpreted as the collection of data, which is recited at a high level of generality, and lacks specific narrowing details regard how the data is produced or what the data represents.  The claim is silent with regard to an effect of the analysis.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a battery and a measurement of voltages of the battery amount to elements that are recited at a high level of abstraction and lack specific narrowing details.  The measurement of the voltage of a battery is well-understood, routine and conventional in the art of battery monitoring. When considered individually and as an ordered combination, these elements do not amount to “significantly more” than the identified abstract idea.  
The claim is not patent eligible.

Notes with regard to Prior Art
Regarding claims 1 and 6, the closest prior art of record, Sejima, fails to anticipate or render obvious a method or battery management system comprising 
wherein a curve of the section-wise defined correlation is strictly monotonic decreasing in a number of sections and strictly monotonic increasing in another section,
in combination with all other limitations of the claim as claimed and defined by the applicant.

	Regarding claims 2 – 5 and 7 – 12, the closest prior art of record, Sejima and Arai, either singularly or in combination, fail to anticipate or render obvious the method of claim 1 or the battery management system of claim 6, as discussed above.

Response to Arguments
35 USC §112 
Applicant’s amendments with respect to claims 5, 11, and 12 have been fully considered and resolve the issues of indefiniteness.  The rejection of 23 March 2022 has been withdrawn. 

	
35 USC §101 
	Applicant accepted the invitation to participate in the DSMER pilot program, and therefore Applicant’s reply properly excluded a response to 35 U.S.C. 101 rejection.

35 USC §102 and 35 USC §103 
Applicant’s amendments to claims 1 and 6, filed 22 June 2022, have been fully considered.  The additional limitation of “wherein a curve of the section-wise defined correlation is strictly monotonic decreasing in a number of sections and strictly monotonic increasing in another section” is not present in the prior art of record.  Further search found several documents that indicate the presence of an OCV-SOC curve that includes a section of the curve that is “strictly monotonic increasing” when the rest of the curve exhibits “strictly monotonical decreasing” behavior.  
Yu et al., “An Open Circuit Voltage Model Fusion Method for State of Charge Estimation of Lithium-Ion Batteries” shows a fourth-degree polynomial fit in figures 2(a) and 5(a) that exhibits the claimed shape
Yang et al., “Fast charging of lithium-ion batteries at all temperatures”, shows a SOC-OCV graph for charging at a 3.5C rate of charge at 0° Celsius that exhibits the claimed shape (Fig 4A)
Lanjan et al., “Promoting lithium-ion battery performance by application of crystalline cathodes LixMn1−zFezPO4“ shows the use of a DFT_U simulation that exhibits the claimed shape (Fig 2)
Fernandez et al, US 20150142352, discloses in [0081] “following the interpolation in power and state of energy, some slopes turn out to be negative, in which case these slopes are limited to a positive value slightly greater than 0”
Shabra, US 20110264390, discloses in [0029] a non-monotonic behavior of the measured SOC due to variations in operating conditions
The examples found with this behavior are either simulation models, or data collected from batteries operating below 0° Celsius.  None of the references disclose “a section-wise defined correlation”
The rejections of 23 March 2022 have been withdrawn.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532. The examiner can normally be reached 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brent A. Fairbanks/Primary Examiner, Art Unit 2862